Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
	This is a response to the papers filed from 12/2/2021 to 1/6/2022.
	Claims 1-20 are pending.

				Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1 and similarly recited claims 9, 20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 and similarly recited claims 12, 20 of copending Application No. 16/870,879.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claim subject matter in instant application are similar to the claim subject .
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
	Dependencies in the instant application are rejected because they depend from their respective base claims and/or rejected because they include similar subject matter as dependent claims in the copending application.

Claim 1 and similarly recited claims 9, 20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 and similarly recited claims 11, 20 of copending Application No. 16/870,882.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claim subject matter in instant application are similar to the claim subject matter in copending Application and substantially read on the claims in the copending Application and vice versa, the claims in the copending Application is similar to and read on the claims in the instant Application.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
	Dependencies in the instant application are rejected because they depend from their respective base claims and/or rejected because they include similar subject matter as dependent claims in the copending application.

Claim 1 and similarly recited claims 9, 20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 and similarly recited claims 11, 20 of copending Application No. 16/870,889.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claim subject matter in instant application are similar to the claim subject matter in copending Application and substantially read on the claims in the copending Application and vice versa, the claims in the copending Application is similar to and read on the claims in the instant Application.
provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
	Dependencies in the instant application are rejected because they depend from their respective base claims and/or rejected because they include similar subject matter as dependent claims in the copending application.

Claim 1 and similarly recited claims 9, 20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 and similarly recited claims 10, 20 of copending Application No. 16/870,892.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claim subject matter in instant application are similar to the claim subject matter in copending Application and substantially read on the claims in the copending Application and vice versa, the claims in the copending Application is similar to and read on the claims in the instant Application.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
	Dependencies in the instant application are rejected because they depend from their respective base claims and/or rejected because they include similar subject matter as dependent claims in the copending application.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Chang (US 2014/0210408).
Regarding claims 1 and 8, the prior art disclose a charging dispenser, comprising: 
A direct current (DC) electrical power input (charging apparatus in fig. 2-3); 
A DC electrical power pass through output coupled to another charging dispenser in series (see fig 1, 5, pass through output is the electrical energy/power/current/charge that draw/ flow/ pass through one or more of, i.e., switch, connections, bus, power line, power equipment, power supply elements, power elements, power stand, power terminal, power outlet, charge column, charge dispenser, as shown in fig 1-5) in a chain of charging dispensers; 
A DC electrical power charging output (EVSE outlet in fig 1-3, 5); 
A switching unit (see Switch in fig 3) coupled between the DC electrical power input and the DC electrical power pass through output and the DC electrical power charging output; and 
A controller (Control Apparatus in fig 2) configured to provide control signals to the switching unit (fig 3-4), the switching unit being configured, responsive to the control signals, to selectively electrically disconnect the DC electrical power input from the DC electrical power pass through output and electrically connect the DC electrical power input to the DC electrical power charging output of the charging dispenser (fig 1-5), and to selectively electrically connect the DC electrical power input to the DC electrical power pass through output (pass through output is the electrical energy/power/current/charge that flow/pass through one or more of, i.e., switch/ connections/ bus/ power line/ power equipment/ power supply/ power elements/ power stand/ power terminal shown in fig 1-5); and electrically disconnect the DC electrical power input from the DC electrical power charging output of the charging dispenser thereby connecting the DC electrical power input to the another charging dispenser in series (fig 1, 5) in the chain of charging dispensers through the charging dispenser.
(Claim 2) wherein the control signals include timing signals from a master controller (server in fig 1, 5)
(Claim 3) wherein the controller (in 2) is configured to receive a vehicle identification signal from a vehicle (in fig 2) coupled to the DC electrical power charging output.

(Claim 5) wherein the controller is configured to receive a vehicle battery charge level signal from a vehicle coupled to the DC electrical power charging output (fig 2).
(Claim 6) wherein the controller is configured to receive a vehicle identification signal from a vehicle (user charging information/registration (par, 3)) coupled to the DC electrical power charging output and to send the vehicle identification signal to the master controller.
(Claim 7) a power supply receiving DC electrical power from a charging power cabinet and providing DC electrical power to the controller (fig. 2).
Claims 9-20 recite similar subject matter and rejected for the same reason.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

/PAUL DINH/            Primary Examiner, Art Unit 2851